DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statements filed on October 11, 2022 and November 29, 2022 have been considered by the examiner. 

Terminal Disclaimer
The terminal disclaimer filed on November 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,099,789 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDaniel et al. (U.S. Patent No. 8,700,724).

Claim 1:
McDaniel et al. disclose a computer system, comprising: 
a host system, operatively coupled to a plurality of memory components and a remote direct memory access network interface card, to at least: 
allocate a page of virtual memory for an application running in the host system [column 1, lines 36-47 – The system uses virtual memory];  
map the page of virtual memory to a page of physical memory in the plurality of memory components [column 1, lines 36-47 – Virtual memory pages are mapped to physical memory pages];  
instruct, by the host system, the remote direct memory access network interface card to perform a remote direct memory access operation [column 5, line 33 – column 7, line 50 – An application on the host instructs the NIC to perform a RDMA operation]; wherein during the remote direct memory access operation, the remote direct memory access network interface card performs a data transfer between the page of physical memory in the plurality of memory components and a remote device that is connected via a computer network to the remote direct memory access network interface card [column 5, line 33 – column 7, line 50 – RDMA reads or writes may be performed]; and 
lock, at least for a duration of the data transfer, a mapping between the page of virtual memory and the page of physical memory in the plurality of memory components [fig. 4; column 1, lines 36-47, 60-67; column 2, lines 1-3; column 6, lines 13-34 – The memory is pinned down so that the pages are in memory during the memory transfer]. 

Claim 18:
McDaniel et al. disclose a method, comprising: 
allocating a page of virtual memory for an application [column 1, lines 36-47 – The system uses virtual memory];  
mapping the page of virtual memory to a page of physical memory in a plurality of memory components [column 1, lines 36-47 – Virtual memory pages are mapped to physical memory pages];  
instructing, by the application, a remote direct memory access network interface card to perform a remote direct memory access operation [column 5, line 33 – column 7, line 50 – An application on the host instructs the NIC to perform a RDMA operation], wherein during the remote direct memory access operation, the remote direct memory access network interface card performs a data transfer between the page of physical memory in the plurality of memory components and a remote device that is connected via a computer network to the remote direct memory access network interface card [column 5, line 33 – column 7, line 50 – RDMA reads or writes may be performed];  and 
locking, at least for a duration of the data transfer, a mapping between the page of virtual memory and the page of physical memory in the plurality of memory components [fig. 4; column 1, lines 36-47, 60-67; column 2, lines 1-3; column 6, lines 13-34 – The memory is pinned down so that the pages are in memory during the memory transfer].

Claim 20:  
McDaniel et al. disclose a non-transitory computer storage medium storing instructions which, when executed by a computing system, cause the computing system to perform a method, the method comprising: 
allocating a page of virtual memory for an application running in the computing system [column 1, lines 36-47 – The system uses virtual memory];  
mapping the page of virtual memory to a page of physical memory in a plurality of memory components [column 1, lines 36-47 – Virtual memory pages are mapped to physical memory pages];  
instructing, by the application, a remote direct memory access network interface card to perform a remote direct memory access operation [column 5, line 33 – column 7, line 50 – An application on the host instructs the NIC to perform a RDMA operation], wherein during the remote direct memory access operation, the remote direct memory access network interface card performs a data transfer between the page of physical memory in the plurality of memory components and a remote device that is connected via a computer network to the remote direct memory access network interface card [column 5, line 33 – column 7, line 50 – RDMA reads or writes may be performed]; and 
locking, at least for a duration of the data transfer, a mapping between the page of virtual memory and the page of physical memory in the plurality of memory components [fig. 4; column 1, lines 36-47, 60-67; column 2, lines 1-3; column 6, lines 13-34 – The memory is pinned down so that the pages are in memory during the memory transfer].

Claims 2-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al. (U.S. Patent No. 8,700,724) as applied to claim 1 and 18 above, respectively, and further in view of Schlansker et al. (U.S. Patent No. 8,131,814).

Consider claim 2 (as applied to claim 1 above):
McDaniel et al. disclose all the limitations above but do not specifically disclose:
wherein the host system is further configured to unlock the mapping between the page of virtual memory and the plurality of memory components after the remote direct memory access operation
In the same field of endeavor, Schlansker et al. disclose:
wherein the host system is further configured to unlock the mapping between the page of virtual memory and the plurality of memory components after the remote direct memory access operation [column 3, lines 19-29; column 6, lines 11-18 – Memory is dynamically pinned prior to an operation and unpinned after an operation]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McDaniel et al. to include unlocking the mapping, as taught by Schlansker et al., in order to more effectively use memory [Schlansker et al. – column 6, lines 11-18].

Claim 3 (as applied to claim 1 above):
McDaniel et al. disclose all the limitations above but do not specifically disclose:
wherein the host system is further configured to unlock the mapping between the page of virtual memory and the plurality of memory components after the data transfer
 In the same field of endeavor, Schlansker et al. disclose:
wherein the host system is further configured to unlock the mapping between the page of virtual memory and the plurality of memory components after the data transfer [column 3, lines 19-29; column 6, lines 11-18 – Memory is dynamically pinned prior to an operation and unpinned after an operation]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McDaniel et al. to include unlocking the mapping, as taught by Schlansker et al., in order to more effectively use memory [Schlansker et al. – column 6, lines 11-18].

Claim 4 (as applied to claim 3 above):
McDaniel et al. disclose:
wherein the host system is further configured to detect a completion of the data transfer via a notification agent coupled to the application [fig. 4; column 7, lines 29-46 – the completion of the RDMA is detected]. 
 
Claim 5 (as applied to claim 3 above):
McDaniel et al. disclose:
wherein the host system is further configured to detect a completion of the data transfer via a notification agent coupled to an operating system in which the application is running [fig. 4; column 7, lines 29-46 – the completion of the RDMA is detected]. 
 
Claim 6 (as applied to claim 5 above):
McDaniel et al. disclose:
wherein the host system is further configured to detect the completion of the data transfer via a remote direct memory access driver running in the operating system [fig. 4; column 7, lines 29-46 – the completion of the RDMA is detected]. 

Claim 19 (as applied to claim 18 above):
McDaniel et al. disclose all the limitations above but do not specifically disclose the method further comprising:
after the data transfer: 
unlocking the mapping; and 
swapping, based on a workload prediction, the page of virtual memory from a first memory in the plurality of memory components to a second memory in the plurality of memory components, the second memory being faster to the first memory.
In the same field of endeavor, Schlansker et al. disclose:
after the data transfer: 
unlocking the mapping [column 3, lines 19-29; column 6, lines 11-18 – Memory is dynamically pinned prior to an operation and unpinned after an operation]; and 
swapping, based on a workload prediction, the page of virtual memory from a first memory in the plurality of memory components to a second memory in the plurality of memory components, the second memory being faster to the first memory [column 3, lines 19-29; column 6, lines 11-18 – Memory is dynamically pinned prior to an operation and unpinned after an operation. Unpinned memory may be repinned (e.g. transferred from disk to main memory)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McDaniel et al. to include unlocking the mapping, as taught by Schlansker et al., in order to more effectively use memory [Schlansker et al. – column 6, lines 11-18].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al. (U.S. Patent No. 8,700,724) as applied to claim 6 above, and further in view of ORACLE “NFS Over RDMA”.

Claim 7 (as applied to claim 6 above):
McDaniel et al. disclose all the limitations above but do not specifically disclose:
wherein the remote device is mounted as a remote volume in the operation system. 
In the same field of endeavor, ORACLE disclose:
wherein the remote device is mounted as a remote volume in the operation system [page 1 – NFS over RDMA allows remote volumes to be mounted via RDMA].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McDaniel et al. to include mounting a remote volume, as taught by ORACLE, in order to allow remote data transfer to a volume without CPU intervention [ORACLE – page 1].

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al. (U.S. Patent No. 8,700,724) as applied to claim 3 above, and further in view of Rahman et al. (Pub. No. US 2016/0212214).

Claim 8 (as applied to claim 3 above):
McDaniel et al. disclose all the limitations above but do not specifically disclose:
wherein the host system is further configured to detect a completion of the data transfer via a hypervisor [McDaniel et al. disclose detecting the completion within a driver, but not a driver within a hypervisor]. 
 In the same field of endeavor, Rahman et al. disclose:
wherein the host system is further configured to detect a completion of the data transfer via a hypervisor [pars. 0042-0055 – RDMA hypervisor driver].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McDaniel et al. to include a RDMA hypervisor driver, as taught by Rahman et al., in order to provide the benefits of RDMA within a virtualization environment [Rahman et al. - pars. 0042-0055].

Claim 9 (as applied to claim 8 above):
Rahman et al. disclose:
wherein the host system is further configured to detect the completion of the data transfer via a remote direct memory access driver running in the hypervisor [pars. 0042-0055 – RDMA hypervisor driver]. 
 
Allowable Subject Matter
Claims 10-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 14, 2022 have been fully considered but they are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., intelligent data orchestrator) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Claim 17 recites a data orchestrator and was not subject to a prior art rejection.  The double patenting rejection has been removed in light of the terminal disclaimer.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

More specifically, the arguments do not appear to clearly show how the claim limitations are not taught by the prior art.  The prior art and the instant invention are summarized, and then a statement is made that the prior art fails to disclose the invention.  It is unclear exactly how the applied art fails to anticipate and/or render obvious the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



30 November 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2131